By the Court.
We are at a loss to see what question of law is presented by this report. The action is tort in the nature of trespass for mesne profits, and was tried before the judge without *123a jury. Upon the meagre evidence presented by the plaintiff, the presiding justice found that “nothing more was proved than an open and peaceable entry for possession by the mortgagee without opposition.” This was justified by the evidence, and is a finding of fact which we cannot revise. There was no evidence to show any actual possession, or any reception of the rents and profits, or any ouster of the plaintiff by the defendants, or either of them. Even if the mortgage under which the defendants claimed was invalid, their formal entry was at most a violation of the rights of the tenant; and the plaintiff, who was lessor, was not injured in his reversionary rights, and cannot maintain trespass.
Judgment for the defendants.